—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea of guilty or to vacate the judgment of conviction, defendant failed to preserve for our review the contention in his pro se supplemental brief that his plea was not knowingly, voluntarily or intelligently entered (see, People v Earket, 256 AD2d 1194, lv denied 93 NY2d 873). The further contention of defendant in his pro se supplemental brief that he was denied effective assistance of counsel based on defense counsel’s failure to make appropriate motions is without merit. To the extent that defendant’s contention is based on defense counsel’s *837failure to provide appropriate advice with respect to plea offers and to investigate defendant’s case, it is based upon information outside of the record and thus is not subject to review on direct appeal (see, People v Chiera, 255 AD2d 685, 686; People v Speed, 226 AD2d 1090, 1091, lv denied 88 NY2d 969). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Hayes, Hurlbutt and Law-ton, JJ.